104 F.3d 358
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randall Lee GOODALL, Plaintiff-Appellant,v.Michelle HODGES;  Ms. Hamlin;  John B. Taylor;  AssistantWarden Ponton;  C. Terry;  Captain Barksdale;  D.Ottinger, Defendants-Appellees.
No. 96-6800.
United States Court of Appeals, Fourth Circuit.
Dec. 19, 1996.Submitted Nov. 27, 1996.Decided Dec. 19, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-95-867-R)
Randall Lee Goodall, Appellant Pro Se.  Lance Bradford Leggitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and MOTZ, Circuit Judges.
PER CURIAM:


1
Randall Lee Goodall appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm largely on the reasoning of the district court.  Goodall v. Hodges, No. CA-95-867-R (W.D.Va. Apr. 16, 1996).  We write separately only to note that although claims of defamation may sometimes be cognizable under § 1983 by alleging injury to a constitutionally protected right, Appellant's defamation claim was nonetheless properly dismissed.  We also note that while inmates do have a right to seek correction of inaccurate information in their prison files when such information is relied upon to a constitutionally significant degree, Appellant has not demonstrated a sufficient request to prison authorities to expunge the allegedly improper material.  Accordingly, we are without jurisdiction to consider this claim.  Paine v. Baker, 595 F.2d 197, 202-03 (4th Cir.), cert. denied, 444 U.S. 925 (1979).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED